Plaintiff in error, W.L. McNatt, was convicted of a violation of the prohibition law, and on the 23rd day of May, 1910, was sentenced to pay a fine of one hundred dollars and be confined in the county jail thirty days. The petition in error and case-made were not filed in this court until the 23rd day of November, 1910, and the Attorney General, therefore, has filed a motion to dismiss the appeal for the reason that it was not perfected within the time allowed by law. The motion is sustained, and the appeal accordingly dismissed. *Page 673